 1
 2
 3
 4
 5
 6
 7
                                 UNITED STATES DISTRICT COURT
 8
                               EASTERN DISTRICT OF CALIFORNIA
 9
10
     ROGER WALKER,                               Case No. 1:16-cv-01665-AWI-EPG (PC)
11
                  Plaintiff,                     ORDER DIRECTING SERVICE OF
12                                               SUBPOENA BY THE UNITED STATES
           v.                                    MARSHALS SERVICE WITHOUT
13                                               PREPAYMENT OF COSTS
     TIM POOLE, et al.,
14                                               ORDER DIRECTING CLERK TO ATTACH
                 Defendants.                     COPY OF SUBPOENA TO THIS ORDER
15
16
17
18          The Court previously granted Plaintiff’s motion for the issuance of a subpoena upon the

19   California Department of State Hospitals and/or its executive director by the United States

20   Marshals Service. (ECF No. 84). Plaintiff has now completed and returned the subpoena and

21   USM-285 form.

22          As Plaintiff appears to be attempting to subpoena documents related to Defendants even

23   though the Court only authorized the subpoena as to patient Ryan Wilkerson, the Court will

24   limit Plaintiff’s subpoena to documents pertaining to patient Ryan Wilkerson.

25          Additionally, the Court will give the Executive Director of Coalinga State Hospital

26   three weeks from the date of service of the subpoena to respond to the subpoena.

27          Accordingly, it is HEREBY ORDERED that:

28          1. Plaintiff’s subpoena request is limited to documents pertaining to patient Ryan

                                                    1
 1              Wilkerson.
 2        2. The Executive Director of Coalinga State Hospital has three weeks from the date of
 3              service of the subpoena to respond to the subpoena.
 4        3. The Clerk of Court shall forward the following documents to the United States
 5              Marshals Service:
 6              a. One (1) completed and issued subpoena duces tecum, with the limitation and
 7                  response date listed above;
 8              b. One (1) completed USM-285 form; and
 9              c. Two (2) copies of this order, one to accompany the subpoena and one for the
10                  United States Marshals Service.
11        4. The Clerk of Court is directed to attach a copy of the completed subpoena duces
12              tecum to this order.
13        5. Within TWENTY (20) DAYS from the date of this order, the United States
14              Marshals Service SHALL effect personal service of the subpoena, along with a copy
15              of this order, upon the Executive Director of Coalinga State Hospital pursuant to
16              Rule 45 of the Federal Rules of Civil Procedure and 28 U.S.C. § 566(c).
17        6. The United States Marshals Service is DIRECTED to retain a copy of the subpoena
18              in its file for future use.
19        7. Within TEN (10) DAYS after personal service is effected, the United States
20              Marshals Service SHALL file the return of service.
21
     IT IS SO ORDERED.
22
23
       Dated:      May 7, 2019                                /s/
24                                                        UNITED STATES MAGISTRATE JUDGE

25
26
27
28

                                                      2
